Per Curiam,
This is an action in deceit for the recovery of damages which the appellant avers she sustained by reason of fraud practiced upon her by the appellee in inducing her to buy certain mining stock. Prom the refusal of the court to take off the nonsuit entered when the plaintiff closed her case we have this appeal. Our examination of the testimony has satisfied us that the nonsuit was prop*134erly entered, and the action of the court below in refusing to take it off is sustained for the following reasons given by the learned trial judge in directing it to be entered: “We do not know but what Mrs. Fischer may have sold the stock before the company came to disaster, if it did come to disaster. We do not know anything about it. There is no evidence that she sustained any damage at all, but the thing which influences me in granting a non-suit is that there is no evidence that Mr. Taylor deceived Mrs. Fischer intentionally, that is to say, that he said something which he knew was not true, or that he said something so wild and extravagant and reckless that an inference could be drawn that he knew it could not be true.”
Judgment affirmed.